Title: To George Washington from Henry Knox, 31 August 1792
From: Knox, Henry
To: Washington, George



Sir
War department August 31st 1792

I have the honor to submit herein enclosed a letter to the Governor of Georgia and one to Mr Seagrove—the former drafted

by the Attorney General and both approved by the s⟨am⟩e and the Secretary of the Treasury.
The principles you were pleased to suggest have been the basis of these papers—The manner of treating the Spaniards and McGillivray was unanimously considered as the most proper to be adopted in the present conjuncture.
One of the Spanish commissioners is at present in Virginia and the other in the Country, but will return either to day or to morrow. I shall see him and conformably to the advice of the Gentlemen mention the affair verbally and informally—the result of which I will have the honor to transmit to you.
Letters have just been received from Major General Wayne—all quiet—He has transmitted his ideas of the further progress of the war, in case the negociations should fail, which shall be transmitted by the next post.
I have directed that the express be furnished with one hundred dollars out of which he will return the money you were pleased to advance him. I have the honor to be with the highest respect Sir Your most obed. servant

H. Knox secy of war

